Rothrock, J.
The rights of the parties depend upon undisputed facts. So far as they are material, they are as follows: The land upon which the taxes were paid was entered at the United States land office •at Sioux City, Iowa, by Robert S. Wharton on the *413first day of June, 1857, and a patent was afterwards issued to fiim. ' On tfie twenty-eigfit day of September,. 1885, Wharton conveyed tfie land to Horace Poole,, tfie defendant, by a special warranty deed. Tfie land was assessed for taxation for tfie years 1858 and 1859, and was sold by tfie treasurer of O’Brien county on tfie twenty-second day of December, 1860, for tfie said taxes of 1858 and 1859. On tfie twenty-eighth, day of June, 1866, the treasurer of said county executed a tax deed to O. C. Orr, tfie tax sale purchaser. On-conveyed tfie land to Moses Lewis by a special warranty deed made July'2, 1866. Lewis conveyed to one Boyer by warranty deed in January, 1868. Tfie land was afterwards conveyed by Boyer to one Baker, and by Baker to O. W. Inman, by Inman to Joseph B. Wade, and by Wade to Isaiah. P. Sams, by Sams to' J. D. Wright, and on tfie nineteenth day of September, 1885, tfie said Sams and one Maple, who had acquired a sheriff’s deed on tfie land upon tfie foreclosure of a mortgage thereon, executed and 'delivered quitclaim deeds to J. A. Brown, tfie plaintiff herein. Brown, tfie plaintiff, commenced an action against Poole, tfie defendant, to quiet fiis title under tfie tax deed, and in April, 1889, it was determined that tfie tax deed was void, and that Brown had no title to tfie land, and fiis petition was dismissed.
It is conceded that tfie tax deed was void, because tfie treasurer of 0 ’Brien county fiad no power to sell tfie land for taxes, and that tfie sale should have been made by the treasurer of Woodbury county, to which. O ’Brien county was then attached for tfie purposes of taxation. Tfie purchaser at tfie tax sale, and all of tfie successive grantees under the tax deed, paid tfie taxes on tfie land from tfie time of tfie tax sale down to and including tfie taxes for tfie year 1886. Tfie district court rendered judgment against tfie defendant for tfie taxes paid by Brown after tfie land was quitclaimed to *414him. The plaintiff claims that all of the taxes paid by the successive grantees under the tax deed should have been established as a lien upon the land. As we understand the contention of the plaintiff., it is not claimed that a personal judgment should have been rendered against the defendant for taxes paid before he became the owner of the land, but that when he purchased the land he took it charged with a lien for all the taxes paid thereon. There is nothing in the record by way of evidence which should be held as charging the defendant with notice that any claim would be made for taxes paid upon the land. He took his title by a deed of special warranty. It appears by an agreed statement of facts in the case “ that this defendant has paid all taxes on said land levied thereon since the year 1886, and that at the date of the purchase of said land by him he had no actual knowledge of the payment of taxes for any of the years prior thereto, nor to whom, nor upon what claim, nor in whose behalf the same were paid.” It is manifest to us that under these facts the plaintiff has no right to a lien upon the land for any taxes paid either by his immediate or remote grantors. When the taxes were paid they ceased to be a lien, but the person making the payment had the right to have liens established. That was a right, however, which, under the facts in this case, did not pass with the land. As sustaining these views see Rice v. Bates, 68 Iowa, 393; Seymour v. Shea, 62 Iowa, 708; Fogg v. Holcomb, 64 Iowa, 621, 628; Bowen v. Duffie, 66 Iowa, 88, 92; Smith v. Blackiston, 82 Iowa, 240.
The decree of the district court is affirmed.